Chapman, J.
The acts complained of were not done by the defendant, but by Rockwell, who was in possession of the defendant’s premises under a lease for years, by the terms of which he was bound to make repairs. The defendant would not be liable for any negligence of which his tenant might be guilty in making repairs, merely because he sustained towards him the relation of landlord. But it is contended that the facts stated in the report are sufficient to show that the defendant made Rockwell his agent or servant in making the repairs, and thus became liable for his negligence. The facts relied on are that, when Rockwell told him of the need of the repairs, he gave *416no definite direction as to them, but told him to dp what was necessary, and he would pay twenty-five dollars therefor. Such a conversation would not establish the relation of master and servant or principal and agent between him and Rockwell. It left Rockwell to do the acts in the discharge of his own duty, and according to the dictates of his own judgment in respect to the time and manner of making repairs. It gave the defendan no right to direct or control him. And as he was not the defendant’s agent or servant, the defendant is not liable for his negligence. Judgment must be entered for the defendant on the verdict.